Case 9:16-bk-11912-DS     Doc 770 Filed 01/07/19 Entered 01/07/19 14:09:56            Desc
                            Main Document    Page 1 of 6


 1   KAUFMAN McANDREW LLP
     STEPHEN F. MCANDREW, State Bar No. 149063
 2   16633 Ventura Boulevard, Suite 500
     Encino, California 91436
 3   Telephone: (818) 788-5767
     Facsimile: (818) 788-2992
 4
     Attorneys defendant Lynn Chen
 5
 6
 7
 8                       UNITED STATES BANKRUPTCY COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                NORTHERN DIVISION
11   In re:                                      Case No. 9:16-bk-11912-DS
12   CHANNEL TECHNOLOGIES                        Adv. Case No. 9:18-ap-01070-DS
     GROUP, LLC,
13                                               Chapter 11 Proceeding
                   Debtor.
14                                               STIPULATION TO EXTEND TIME TO
                                                 RESPOND TO COMPLAINT
15   CORPORATE RECOVERY
     ASSOCIATES, LLC, as Liquidating
16   Trustee appointed under the confirmed
     Chapter 11 plan of Channel                  Judge:          Courtroom: 201
17   Technologies Group, LLC,
                                                 Action filed:   October 15, 2018
18                 Plaintiff.
19            v.
20   KEVIN RUELAS, PIERRE CHAO,
     JOHN MEI, LYNN CHEN,
21   CHRISTOPHER HOLMES, MARK
     SHAW, CHARLES MILLER, DAVID
22   OLDHAM, and DOES 1-10,
23                 Defendants.
24
25
26
27
28
                                             1
     STIPULATION TO EXTEND TIME TO RESPOND TO                         Case No. 9:16-bk-11912-DS
     COMPLAINT                                                    Adv. Case No. 9:18-ap-01070-DS
Case 9:16-bk-11912-DS     Doc 770 Filed 01/07/19 Entered 01/07/19 14:09:56              Desc
                            Main Document    Page 2 of 6


 1          Defendant Lynn Chen (“Defendant”) and Plaintiff Corporate Recovery
 2   Associates, LLC, by and through their respective attorneys, hereby enter into this
 3   Stipulation as follows:
 4                                      STIPULATION
 5          A.     Plaintiff Corporate Recovery Associates, LLC, as Trustee for the
 6                 Liquidating Trust of Channel Technologies Group, LLC ("Plaintiff') filed
 7                 a lawsuit (the "Complaint") against the Defendants in Santa Barbara
 8                 Superior Court, State of California, on October 15, 2018;
 9          B.     On November 14, 2018, the Complaint was removed to this Court;
10          C.     A Motion to Remand this proceeding ("Motion") was filed on December
11                 14, 2018, (Docket No. 13) and is set for hearing on January 16, 2019;
12          D.     Defendant does not join the notice of removal or the motion to remand
13                 and awaits this Court’s decision;
14          E.     Whether the case is in Federal or State Court may determine how
15                 defendant responds to the Complaint;
16          F.     The parties have agreed to meet and confer regarding the allegations
17                 against defendant before defendant files a responsive pleading.
18          WHEREFORE, SUBJECT TO COURT APPROVAL, IT IS AGREED:
19          1.     The time to respond to the Complaint is extended to January 25, 2019.
20   Dated: January 4, 2019                    KAUFMAN McANDREW LLP
21
22                                             By:
                                                y::
                                                       Stephen F. McAndrew
                                                       Stephen
23                                                     Attorneys for Defendant Lynn Chen
24   Dated: January 4, 2019                    LYNN PINKER COX HURST, LLP
25
26                                             By:
                                                       Christian Orozco
27                                                     Attorneys for Plaintiff Corporate
                                                       Recovery Associates, LLC
28
                                               2
     STIPULATION TO EXTEND TIME TO RESPOND TO                           Case No. 9:16-bk-11912-DS
     COMPLAINT                                                      Adv. Case No. 9:18-ap-01070-DS
                       Case 9:16-bk-11912-DS       Doc 770 Filed 01/07/19 Entered 01/07/19 14:09:56                 Desc
                                                     Main Document    Page 3 of 6


                        1                                       PROOF OF SERVICE
                        2   STATE OF CALIFORNIA                 )
                                                                )
                        3   COUNTY OF LOS ANGELES               )

                        4           I declare that, I am and was at the time of service of the papers herein, over the age of
                            eighteen (18) years and am not a party to the action. I am employed in the County of Los
                        5   Angeles, California, and my business address is 16633 Ventura Boulevard, Suite 500, Encino,
                            California 91436. On the date herein below specified, I served the foregoing document,
                        6   described as set forth below on the interested parties in this action by placing true copies
                            thereof enclosed in sealed envelopes, at Encino, California addressed as follows:
                        7
                            Date of Service:     January 7, 2019
                        8
                            Document Served: STIPULATION TO EXTEND TIME TO RESPOND TO
                        9                    COMPLAINT
                       10    Brian D. Fittipaldi, Esq.                          Brian.fittipaldi@usdoj.gov
                       11
KAUFMAN MCANDREW LLP




                             Christian A. Orozco, Esq.                          corozco@lynnllp.com
                       12                                                       thooker@lynnllp.com
                       13
                             Christopher O. Rivas, Esq.                         crivas@reedsmith.com
                       14                                                       chris-rivas-8658@ecf.pacerpro.com
                       15
                             Howard Steinberg, Esq.                             steinbergh@gtlaw.com
                       16                                                       pearsallt@gtlaw.com
                                                                                laik@gtlaw.com
                       17

                       18    United States Trustee (ND)                         ustpregion16.nd.ecf@usdoj.gov
                       19

                       20
                                  BY REGULAR MAIL: I caused such envelope(s) with postage thereon fully
                       21          prepaid to be placed in the United States mail at Encino, California. I am "readily
                                   familiar" with firm's practice of collection and processing correspondence for mailing.
                       22          It is deposited with U.S. postal service on that same day in the ordinary course of
                                   business. I am aware that on motion of party served, service is presumed invalid if
                       23          postal cancellation date or postage meter date is more than 1 day after date of deposit
                                   for mailing in affidavit.
                       24
                                  BY FACSIMILE TRANSMISSION: I caused a true copy of the foregoing
                       25          document(s) to be transmitted by facsimile (818-788-2992) to each of the parties
                                   mentioned above at the facsimile machine and as last given by that person on any
                       26          document which he or she has filed in this action and served upon this office.

                       27

                       28
                                                                            1
                       Case 9:16-bk-11912-DS       Doc 770 Filed 01/07/19 Entered 01/07/19 14:09:56                 Desc
                                                     Main Document    Page 4 of 6


                        1         BY ELECTRONIC FILING SERVICE: Complying with Code Civ. Proc. §1013,
                                   my electronic business address is dd@kmcllp.com and I caused such document(s) to
                        2          be electronically served on designated recipients through electronic transmission
                                   through the electronic service system. The file transmission was reported complete
                        3          and a copy will be maintained with the original document(s) in our office.

                        4         BY PERSONAL SERVICE: I caused such document(s) to be placed in an envelope
                                   or package clearly labeled to identify the person being served, to be personally served
                        5          via on the parties listed on the service list below.

                        6                By personally delivering the copies;

                        7                By leaving the copies at the attorney’s office;

                        8                      With a receptionist, or with a person having charge thereof; or

                        9                      In a conspicuous place in the office between the hours of ______ in the
                                                morning and five in the afternoon;
                       10
                                         By leaving the copies at the individual’s residence, a conspicuous place,
                       11                 between the hours of eight in the morning, and six in the afternoon.
KAUFMAN MCANDREW LLP




                       12           I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing. Under that practice, it would be deposited with the United States
                       13   Postal Service on that same day with postage thereon fully prepaid at Encino, California, in the
                            ordinary course of business. I am aware that on motion of the party served, service is presumed
                       14   invalid if postal cancellation date or postage meter date is more than one day after the date of
                            deposit for mailing in affidavit.
                       15
                                     I declare under penalty of perjury under the laws of the United States that the foregoing
                       16   is true and correct.

                       17          Executed on January 7, 2019, at Encino, California.

                       18

                       19                                                       /s/ D. Milam
                                                                                D. Milam
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                            2
                       Case 9:16-bk-11912-DS       Doc 770 Filed 01/07/19 Entered 01/07/19 14:09:56                 Desc
                                                     Main Document    Page 5 of 6


                        1                                       PROOF OF SERVICE
                        2   STATE OF CALIFORNIA                 )
                                                                )
                        3   COUNTY OF LOS ANGELES               )

                        4           I declare that, I am and was at the time of service of the papers herein, over the age of
                            eighteen (18) years and am not a party to the action. I am employed in the County of Los
                        5   Angeles, California, and my business address is 16633 Ventura Boulevard, Suite 500, Encino,
                            California 91436. On the date herein below specified, I served the foregoing document,
                        6   described as set forth below on the interested parties in this action by placing true copies
                            thereof enclosed in sealed envelopes, at Encino, California addressed as follows:
                        7
                            Date of Service:     January 7, 2019
                        8
                            Document Served: STIPULATION TO EXTEND TIME TO RESPOND TO
                        9                    COMPLAINT
                       10    United States Bankruptcy Court,
                             Central District of California
                       11    Honorable Deborah J. Saltzman
KAUFMAN MCANDREW LLP




                             Edward R. Roybal Federal Building and Courthouse
                       12    255 E. Temple Street, Suite 1634 / Courtroom 1639
                             Los Angeles, CA 90012
                       13

                       14         BY REGULAR MAIL: I caused such envelope(s) with postage thereon fully
                                   prepaid to be placed in the United States mail at Encino, California. I am "readily
                       15          familiar" with firm's practice of collection and processing correspondence for mailing.
                                   It is deposited with U.S. postal service on that same day in the ordinary course of
                       16          business. I am aware that on motion of party served, service is presumed invalid if
                                   postal cancellation date or postage meter date is more than 1 day after date of deposit
                       17          for mailing in affidavit.

                       18         BY OVERNIGHT DELIVERY: I caused a true copy of each document, placed in a
                                   sealed envelope with delivery fees provided for, to be deposited in a box regularly
                       19          maintained by overnight delivery service. I am readily familiar with this firm's
                                   practice for collection and processing of documents for overnight delivery and know
                       20          that in the ordinary course of KAUFMAN McANDREW LLP business practice the
                                   document(s) described above will be deposited in a box or other facility regularly
                       21          maintained by Federal Express or delivered to a courier or driver authorized to receive
                                   documents on the same date it is placed at KAUFMAN McANDREW LLP for
                       22          collection.

                       23         BY FACSIMILE TRANSMISSION: I caused a true copy of the foregoing
                                   document(s) to be transmitted by facsimile (818-788-2992) to each of the parties
                       24          mentioned above at the facsimile machine and as last given by that person on any
                                   document which he or she has filed in this action and served upon this office.
                       25
                                  BY ELECTRONIC FILING SERVICE: Complying with Code Civ. Proc. §1013,
                       26          my electronic business address is dd@kmcllp.com and I caused such document(s) to
                                   be electronically served on designated recipients through electronic transmission
                       27          through the electronic service system. The file transmission was reported complete
                                   and a copy will be maintained with the original document(s) in our office.
                       28
                                                                            1
                       Case 9:16-bk-11912-DS       Doc 770 Filed 01/07/19 Entered 01/07/19 14:09:56                 Desc
                                                     Main Document    Page 6 of 6


                        1         BY PERSONAL SERVICE: I caused such document(s) to be placed in an envelope
                                   or package clearly labeled to identify the person being served, to be personally served
                        2          via on the parties listed on the service list below.

                        3                By personally delivering the copies;

                        4                By leaving the copies at the attorney’s office;

                        5                      With a receptionist, or with a person having charge thereof; or

                        6                      In a conspicuous place in the office between the hours of ______ in the
                                                morning and five in the afternoon;
                        7
                                         By leaving the copies at the individual’s residence, a conspicuous place,
                        8                 between the hours of eight in the morning, and six in the afternoon.

                        9           I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing. Under that practice, it would be deposited with the United States
                       10   Postal Service on that same day with postage thereon fully prepaid at Encino, California, in the
                            ordinary course of business. I am aware that on motion of the party served, service is presumed
                       11   invalid if postal cancellation date or postage meter date is more than one day after the date of
KAUFMAN MCANDREW LLP




                            deposit for mailing in affidavit.
                       12
                                     I declare under penalty of perjury under the laws of the United States that the foregoing
                       13   is true and correct.

                       14          Executed on January 7, 2019, at Encino, California.

                       15

                       16                                                       /S/ D. Milam
                                                                                D. Milam
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                            2
